Citation Nr: 0816976	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-34 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a jaw disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for finger pain.

4.  Entitlement to service connection for wrist pain.

5.  Entitlement to service connection for elbow pain.

6.  Entitlement to an increased disability rating for 
service-connected pes planus currently evaluated as 10 
percent disabling effective February 1, 2005.

7.  Entitlement to an increased disability rating for 
service-connected right knee patellofemoral syndrome 
currently evaluated as 10 percent disabling effective 
November 16, 2001.

8.  Entitlement to a compensable initial increased disability 
rating for service-connected left knee patellofemoral 
syndrome currently evaluated as 10 percent disabling 
effective November 16, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  



Procedural history

The veteran's June 2001 claim was granted in-part and denied 
in-part in the June 2002 rating decision.  The veteran 
disagreed with the denials of service connection and with the 
initial disability evaluations for service-connected knee and 
pes planus disabilities, and timely appealed.

The veteran, his wife and his representative presented 
evidence and testimony in support of his claims at a March 
2008 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

Issues not on appeal

In a May 2003 rating decision, the RO granted service 
connection for sinusitis evaluated as 30 percent disabling 
effective March 21, 2003.  The record does not indicate that 
the veteran disagreed with that decision.  Thus, the issue is 
not in appellate status and will not be addressed any further 
herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The veteran's original June 2001 claim included claims for 
service connection for low back pain and residuals of a shell 
fragment wound (SFW) of the right thigh.  The June 2002 
rating decision granted service connection for the SFW and 
denied service connection for low back pain.  The veteran 
disagreed with the initial disability evaluation for the SFW 
and disagreed with the denial of service connection for low 
back pain.  In a March 2008 written statement, the veteran 
withdrew his appeal of both service connection for low back 
pain and the disability evaluation for the SFW.  In addition, 
the veteran confirmed at the March 2008 hearing that the 
issues had been withdrawn and that he did not intend to 
appeal them.  The Board observes that the requirements of 
38 C.F.R. § 20.204 (2007) have been satisfied.  Thus, the 
issues will not be addressed in this decision.

The issues of entitlement to service connection for finger 
pain, wrist pain and elbow pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no jaw 
disorder.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no left 
ear hearing loss.

3.  The veteran's service-connected pes planus disability is 
manifested by pain on manipulation, swelling of the feet on 
use, extreme tenderness of plantar surfaces, and it appears 
the veteran's orthotics do no improve his foot condition.

4.  The veteran's service-connected right knee patellofemoral 
syndrome is manifested by use of a brace on the right knee, 
daily fatigue, difficulty climbing or descending stairs and 
range of motion limited by pain.

5.  The veteran's service-connected left knee patellofemoral 
syndrome is manifested by use of a brace on the left knee, 
daily fatigue, difficulty climbing or descending stairs and 
range of motion limited by pain.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a jaw disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303 (2007).


2.  Entitlement to service connection for left ear hearing 
loss is not warranted. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2007).

3.  The criteria for an increased rating for bilateral pes 
planus are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for the service-connected right knee patellofemoral 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5257, 5260 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for the service-connected left knee patellofemoral 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257, 5260 (2007).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for numbness in his jaw 
and left ear hearing loss.  He also claims his service-
connected pes planus and knee disabilities are worse than VA 
recognizes.  The Board will first address certain preliminary 
matters and then render a decision on the issues.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice about 
the information and evidence that is necessary to 
substantiate his claim for service connection in letters 
dated April 2003 and October 2004.  Specifically the letters 
stated that the evidence must show a current disability, an 
incurrence of a disease or injury during service and a 
connection between the two.  Moreover, the October 2004 
letter informed the veteran that to establish a claim for an 
increased disability rating, the evidence must show that his 
service connected disabilities have increased in severity. 
Additionally, the statement of the case (SOC) and subsequent 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denials of his applications 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.

In addition, the RO notified the veteran in both notice 
letters that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

Finally, in the October 2004 notice letter, the RO informed 
the claimant to submit any evidence in his possession that 
pertains to the claim. Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in a letter dated July 2007 of the type of evidence 
necessary to establish a disability rating and effective 
date, and also explained how disability ratings and effective 
dates were determined.  The Board observes that the April 
2003 and October 2004 letters notified the veteran of the 
evidence required for Dingess elements (1), (2) and (3).

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records and all private 
medical records identified by the veteran are in the claims 
file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in February 2002, and in January and June 2005 
in connection with his claims.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SSOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran, his 
spouse and his representative presented evidence and 
testimony at a March 2008 hearing at the RO before the 
undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a jaw disorder.

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

The veteran claims that after the removal of his lower wisdom 
teeth during service, he had numbness in his jaw on the left 
side of his face.  The veteran stated that he did not suffer 
any pain nor did he recall whether the extraction resulted in 
an infection.  See hearing transcript at pages 3 and 4.  As 
noted above, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), the veteran underwent a February 
2002 VA dental examination.  The examiner noted that there 
was x-ray evidence that the veteran's wisdom teeth had been 
extracted; no evidence of loss of teeth due to loss of 
substance of the body of the maxilla or mandible; there was 
some evidence of inflammation of the temporomandibular 
joints; and, x-ray evidence of "an opaque entity" in the 
veteran's left maxillary sinus.  With regard to numbness, the 
examiner stated "it is not possible to quantify the amount 
of sensory deficit, but numbness in the maxillary and 
mandibular soft and hard tissue structures were not 
appreciated at this exam."  As noted, the veteran has 
testified that he had numbness from the time of extraction of 
his wisdom teeth.

After review of the entire record, the Board finds that 
element (1) is not satisfied.  There is no diagnosable 
condition of record and service connection presupposes a 
diagnosis of a current disability. See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Moreover, to the extent the veteran believes that he has a 
medical disability, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's lay 
opinion is entitled to no weight of probative value as to the 
existence of a particular medical condition.  The Board 
observes that the veteran has been accorded ample opportunity 
to provide medical evidence in support of his claim, and he 
has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) [a 
claimant has the responsibility to support a claim for 
benefits].  

In sum, the Board finds that a preponderance of the medical 
evidence establishes that the veteran has no diagnosed jaw 
disorder condition.  As such is the case, the first Hickson 
element is not satisfied, and the claims fail on this basis.  
Entitlement to service connection for a jaw disorder is not 
warranted, and the claim is accordingly denied.

2.  Entitlement to service connection for left ear hearing 
loss.

Relevant law and regulations

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

As above, the Board will address each Hickson element in 
turn.

The sole evidence of hearing loss is found in the veteran's 
service medical records where a June 2001 discharge physical 
revealed the following findings for the veteran's left ear:




HERTZ



500
1000
2000
3000
4000






LEFT
30
20
15
30
20

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  In this 
case, none of the auditory thresholds in the appropriate 
frequency ranges is 40 decibels or greater, and there are not 
three auditory thresholds of 26 or greater.  Finally, there 
is no record of any score using the Maryland CNC test.  Thus, 
the evidence of record does not establish a hearing loss for 
VA purposes.

The Board observes that the veteran indicated at the March 
2008 hearing that he intended to submit evidence pertaining 
to his hearing loss within 30 days of the March 18, 2008, 
hearing.  The Board notes that there is no record of the 
veteran having submitted any evidence since the hearing.  
Thus, the only evidence pertaining to hearing loss is the 
June 2001 record which fails to establish hearing loss for VA 
purposes.  Accordingly, the Board finds that the evidence 
fails to satisfy Hickson element (1) and for that reason, 
service connection for left ear hearing loss is not 
warranted.  



6.  Entitlement to an increased disability rating for 
service-connected pes planus in excess of 10 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a),
4.1 (2007).

Specific rating criteria

Bilateral acquired flatfoot is rated in excess of 10 percent 
disabling as follows:

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).



Analysis

Assignment of diagnostic code

The veteran's bilateral pes planus is currently rated 10 
percent disabling under Diagnostic Code 5276 [flatfoot, 
acquired].  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5276 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the veteran's case (bilateral pes 
planus).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
5276.

Schedular rating

The record includes February 2005 treatment reports of Dr. 
S.M., D.P.M., who noted in a February 7 report that a CT scan 
of the veteran's left ankle revealed "no evidence of 
fracture, showed normal appearance of the ankle and talar 
dome, normal appearance of the subtalar joint, approximately 
8-mm unfused ossicle superolateral to the cuboid."  Dr. S.M. 
diagnosed the veteran with sinus tarsi syndrome, bilateral 
pes planus, which may be causing the subtalar joint syndrome, 
and plantar fasciitis.  The veteran was informed that he 
should continue to wear orthotics for pes planus.  A January 
2005 VA podiatrist noted the veteran was diagnosed with 
"chronic plantar fasciitis and sinus tarsi syndrome," and 
that he had been treated with steroid injections, orthotic 
therapy and pain killers, but that "none of the treatment 
rendered has produced significant relief of the pain in both 
feet and ankles."


A November 2006 VA examination revealed functional limits of 
standing for 15-30 minutes, and walking beyond 1/4 mile.  There 
was no objective evidence of swelling, instability, weakness, 
abnormal weight bearing, hammertoes, hallux valgus, rigidus, 
skin or vascular abnormality, and no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  The examiner 
noted there was objective evidence of tenderness at the 
plantar fascia insertion and sinus tarsi.  The examiner noted 
that the weight bearing line was" over great toe."  X-ray 
evidence was described as "unremarkable."  The examiner 
also noted that the veteran's service-connected foot 
condition prevented him from exercise, recreation and sports, 
and caused a moderate effect on "chores" and shopping. 

The veteran and his wife testified at the March 2008 hearing 
that the veteran could not stand for more than 10-15 minutes 
before having to sit, that he was unable to have physical 
activities with his daughters, and that the orthotics he 
wears do not prevent the pain.  See hearing transcript at 
pages 5-11.

As noted above, in order to establish entitlement to a 
disability rating in excess of 10 percent disabling, the 
evidence must show objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  For a 50 percent rating, the evidence must 
reveal marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The Board observes that there is evidence of pain on 
manipulation, and testimony that the veteran's feet swell on 
use.  Moreover, there is evidence of extreme tenderness of 
plantar surfaces, and it appears the veteran's orthotics do 
not improve his foot condition.  After review of the entire 
record, the Board finds that the evidence is most congruent 
with the criteria for a 30 percent disability rating.  There 
is no evidence of marked pronation, marked inward 
displacement or of severe spasms of the tendo Achillis on 
manipulation.  For those reasons, the Board finds that the 
criteria for a 30 percent disability rating have been met and 
that the appeal will be granted to that extent.

7.  Entitlement to an increased disability rating for 
service-connected right knee patellofemoral syndrome 
currently evaluated as 10 percent disabling effective 
November 16, 2001.

8.  Entitlement to a compensable initial increased disability 
rating for service-connected left knee patellofemoral 
syndrome currently evaluated as 10 percent disabling 
effective November 16, 2001.

Because the issues above present similar evidence and 
identical law, they will be addressed in the same analysis.  

The veteran also seeks increased disability ratings for 
service-connected instability of the right and left knee 
joints.  He contends that the knee instability and his lack 
of range of motion due to pain that he experiences is more 
significant than the 10 percent disability he is currently 
assigned under Diagnostic Code 5257.  

X-ray evidence also shows minimal degenerative joint disease 
in the veteran's knees.  

Relevant law and regulations

The relevant law and regulations for increased disability 
ratings - in general are stated above and will not be 
repeated here.

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Under diagnostic code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The RO has applied 
Diagnostic Code 5257 [knee, other impairment of: Recurrent 
subluxation or lateral instability] and Diagnostic Code 5260 
[Leg, limitation of flexion of].  For the reasons stated 
immediately below, the Board finds Diagnostic Code 5260 is 
more appropriate.

In a November 2006 VA examination, the examiner reported that 
the veteran complained his left knee locked several times a 
week, that both knees were stiff and weak.  The veteran and 
his wife testified that the veteran wears a brace on both the 
right and left knee, especially when the knee becomes 
fatigued.  The examiner did not find objective evidence of 
knee instability or giving way.  The veteran testified that 
he had daily knee fatigue, and that his knee buckles when 
fatigued.  He further testified that his knees prevent him 
from standing for periods longer than 10-15 minutes, and that 
he wears braces on both knees that have been privately 
prescribed.  See hearing transcript at pages 13-17.  

The November 2006 examiner stated that the veteran reported 
he had constant pain.  The examination report states that the 
veteran's range of right knee flexion was limited to 120 
degrees with pain beginning at 110 degrees, and was capable 
of full extension.  The Board notes that normal range of 
motion is 0-140 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  There was no additional loss of flexion on 
repetitive use.  Left knee motion was limited to 90 degrees 
with pain beginning at 30 degrees, and was capable of full 
extension.  As with the right knee, the examiner determined 
there was no additional loss of motion on repetitive use. 

The Board observes that the RO made its determination of 
disability based on the criteria of Diagnostic Code 5260 by 
noting limited range of motion.  However, the evidence, as 
noted above, supports a finding of a noncompensable 
disability using Diagnostic Code 5260.

The Board observes that the veteran has not contended that 
Diagnostic Code 5257 is the most appropriate; indeed, the 
veteran has not indicated any particular diagnostic code is 
more applicable.  The Board, after review of the entire 
record, determines that 5257 is the most appropriate 
diagnostic code in this case because there is objective 
evidence of knee instability and evidence of knee locking.  

Schedular rating

The evidence must establish a "moderate" impairment of the 
knee to entitle the veteran to an increased disability 
rating.  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc." See Webster's New World Dictionary, Third 
College Edition (1988) 871.  Although the word "severe" is 
not defined in VA regulations, "severe" is generally defined 
as "of a great degree: serious." See Webster's Ninth New 
Collegiate Dictionary (1990) 1078.

As noted, the November 2006 VA examiner noted no knee 
instability, but reported that the veteran complained of 
locking of both knees and the examiner observed a range of 
motion limited by pain.  A February 2004 x-ray examiner 
indicated minimal degenerative joint disease of both knees, 
and a small amount of effusion on the right knee.  No 
evidence of fractures was seen.  A July 2004 MRI of the left 
knee resulted in findings of no joint effusion and detected a 
tear of the medial meniscus.  The Board notes that the MRI 
was taken because the veteran had reported an acute injury on 
February 5, 2004, when he twisted his left knee.  The 
twisting of the knee is evidence of instability.  At the 
hearing, the veteran reported he has had two surgeries on his 
left knee.

As noted, the veteran's knees prevent him from standing due 
to pain, and prevent full range of motion due to pain, and he 
is unable to go up and down stairs without the assistance of 
knee braces.  In sum, after reviewing all of the evidence, 
the Board finds that the veteran's bilateral knee condition 
meets the criteria of a moderate knee disability.  For that 
reason, the Board finds that the evidence supports a 
conclusion that an increased rating of 20 percent is 
warranted.

Esteban considerations

Bilateral mild knee arthritis has been identified on recent 
x-ray examination.  
A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

As noted in the previous section, the veteran also receives a 
20 percent rating under Diagnostic Code 5257.  The Board has 
reviewed the medical evidence and has identified no 
additional disability not already covered by the assigned 
disability rating under Diagnostic Code 5257.  Medical 
evidence of arthritis appears to be limited to x-ray 
findings, with no suggestion of any actual physical 
impairment.  The veteran has not referred to any specific 
problems caused by arthritis.  His presentation has focused 
primarily on the knee instability and pain.

In short, the Board finds that rating the veteran under 
Diagnostic Code 5003 in addition to Diagnostic Code 5257 
would constitute prohibited pyramiding.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

After having carefully considered the matter, the Board finds 
that the veteran's knee instability has remained essentially 
unchanged since the date of service connection, November 16, 
2001.  Accordingly, a 20 percent rating is assigned effective 
as of that date.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the July 2007 supplemental 
statement of the case.  The Board will do likewise.

The veteran testified that he was unable to work at his 
former employment as a police officer because of his feet, 
ankles and knees.  See hearing transcript at page 17.  For 
purposes of extraschedular consideration, however, the Board 
has reviewed the entire record and determines that it 
contains no objective evidence of the veteran's inability to 
work.  As discussed above, the record does contain evidence 
that the veteran is entitled to an increased rating, but 
there is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a jaw disorder is 
denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a 30 percent disability rating for the 
service-connected pes planus disability is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 20 percent disability rating for the 
service-connected right knee patellofemoral syndrome 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability rating for the 
service-connected left knee patellofemoral syndrome 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The veteran contends that he is entitled to service 
connection for finger pain, wrist pain and elbow pain which 
he contends began during service.  As noted above, the 
evidence must include medical evidence of a current 
disability before service connection can be granted.  

With regard to medical evidence of a current disability, the 
record reveals that the veteran initially complained to a 
February 2002 VA examiner that he suffered from occasional 
stiffness and pain in his proximal interphalangeal joints of 
both hands, and bilateral elbow pain which was worse with 
direct pressure over the posterior aspect of his elbows.  The 
examiner noted that there was no evidence of swelling in the 
veteran's hands, and further noted that there was "some 
evidence" of bilateral elbow pain, however, no diagnosis of 
any underlying condition was made for either complaint.

The record includes the January 2005 report of Dr. J.S., a 
M.D. and VA rheumatology fellow, who stated that the veteran 
complained of multiple joint pain, involving the hands 
elbows, neck, back, ankle and knees.  Dr. J.S. noted 
objective findings of "tenderness around joints, positive 
rheumatoid factor, meniscus tear of Lt. knee."  Importantly, 
Dr. J.S. did not diagnose the veteran with rheumatoid 
arthritis in the January 2005 report.

Finally, a June 2005 VA examiner reported that the veteran 
complained of "diffuse pain in his joints, joints of his 
hands, including his feet, his knees, his elbows, shoulders 
and wrists."  The examiner noted the veteran was seeing a 
rheumatologist [Dr. J.S.] who "feels he probably has 
rheumatoid arthritis, although his rheumatoid factor has 
recently improved and this is not really clear . . . his 
doctors do not have a definitive diagnosis for him at this 
time . . . they do not know what kind of arthritis he has."

The veteran submitted a February 2006 statement of Dr. D.K., 
a rheumatologist, who noted the following impression after 
interviewing the veteran and performing a physical 
examination and obtaining x-rays: "Certainly rheumatoid 
arthritis remains a consideration although there is a paucity 
of objective clinical findings on examination or x-ray."  In 
addition, the veteran submitted a May 2007 discharge summary 
after admission after "a suicide attempt."  The discharge 
summary, signed by Dr. L.S., indicates a discharge diagnosis 
of "rheumatoid arthritis."  There is no other record 
indicating how the diagnosis of rheumatoid arthritis was 
determined.

As above, service connection presupposes a diagnosis of a 
current disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau, supra. A "current 
disability" means a disability shown by competent medical 
evidence to exist. See Chelte supra.  Symptoms alone, without 
a diagnosed or identifiable underlying malady or condition, 
do not in and of themselves constitute a disability for which 
service connection may be granted. See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  In this case, the evidence 
does not show a diagnosis of rheumatoid arthritis. 

The cause of the veteran's underlying complaints of pain is 
unclear.  The evidence in this case suggests the possibility 
of some form of arthritis, but there is nothing in the record 
which adequately describes the veteran's current condition.  
The Board observes that under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  In this case, 
there is evidence of a persistent symptomatology, testimony 
from the veteran and his spouse that those symptoms began 
during service, and there is insufficient medical evidence in 
the file to make an informed decision on the issues.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and seek any further private 
medical records which pertain to his joint 
pain.  Any response, or lack thereof, 
should be documented in the record.

2.  VBA should schedule the veteran for an 
examination by a rheumatologist or other 
professionally appropriate medical 
practitioner, who should review the 
veteran's VA claims folder, including this 
remand decision, and determine, the nature 
and extent of the veteran's disorder which 
causes pain in his fingers, wrists and 
elbows.  Any appropriate diagnostic 
testing or specialist consultation should 
be undertaken if deemed to be necessary by 
the examiner.  The examiner should 
specifically state whether the veteran 
suffers from rheumatoid arthritis, and if 
not, whether he suffers from some other 
diagnosable condition.  The examiner 
should also render an opinion whether it 
is at least likely as not that the 
veteran's current condition is related to 
active duty service.  A written report 
should be associated with the veteran's VA 
claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for pain in the 
fingers, wrists and elbows.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


